20-4025
     Rahman v. Garland
                                                                                BIA
                                                                          Poczter, IJ
                                                                       A209 240 149

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            WILLIAM J. NARDINI,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   SHAHIDUR RAHMAN,
14            Petitioner,
15
16                       v.                                  20-4025
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Mahfuzur Rahman, Esq., Elmhurst,
24                                       NY.
25
26   FOR RESPONDENT:                     Brian M. Boynton, Acting Assistant
27                                       Attorney General; Anthony C.
 1                                 Payne, Assistant Director;
 2                                 Jennifer A. Bowen, Trial Attorney,
 3                                 Office of Immigration Litigation,
 4                                 United States Department of
 5                                 Justice, Washington, DC.

 6        UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10        Petitioner Shahidur Rahman, a native and citizen of

11   Bangladesh, seeks review of a November 18, 2020, decision of

12   the BIA affirming a May 10, 2018, decision of an Immigration

13   Judge (“IJ”) denying his application for asylum, withholding

14   of   removal,   and    protection   under   the   Convention   Against

15   Torture (“CAT”).       In re Shahidur Rahman, No. A 209 240 149

16   (B.I.A. Nov. 18, 2020), aff’g No. A 209 240 149 (Immig. Ct.

17   N.Y. City May 10, 2018).      We assume the parties’ familiarity

18   with the underlying facts and procedural history.

19        We have considered both the IJ’s and the BIA’s decisions

20   “for the sake of completeness.”             Wangchuck v. Dep’t of

21   Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).                We

22   review adverse credibility determinations for substantial

23   evidence, Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir.

24   2018),   and    “the    administrative      findings   of   fact   are
                                       2
 1   conclusive    unless     any    reasonable     adjudicator     would     be

 2   compelled     to    conclude       to    the    contrary,”         8 U.S.C.

 3   § 1252(b)(4)(B).     “The scope of review under the substantial

 4   evidence standard is exceedingly narrow, and we will uphold

 5   the BIA’s decision unless the petitioner demonstrates that

 6   the record evidence was so compelling that no reasonable

 7   factfinder could fail to find him eligible for relief.” Singh

 8   v. Garland, 11 F.4th 106, 113 (2d Cir. 2021)                   (internal

9    quotation marks omitted).          The IJ may, “[c]onsidering the

10   totality of the circumstances,” base a credibility finding on

11   inconsistencies     in   an     asylum   applicant’s     statements      or

12   between his statements and other evidence, on the demeanor or

13   responsiveness      of   the    applicant,     or   on   the       inherent

14   plausibility of the applicant’s account “without regard to

15   whether an inconsistency, inaccuracy, or falsehood goes to

16   the   heart    of      the     applicant’s     claim.”         8    U.S.C.

17   § 1158(b)(1)(B)(iii).          “We defer . . . to an IJ’s adverse

18   credibility determination unless, from the totality of the

19   circumstances, it is plain that no reasonable fact-finder

20   could make such an adverse credibility ruling.”              Xiu Xia Lin

21   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei


                                         3
 1   Gao, 891 F.3d at 76.

 2       Substantial       evidence   supports   the   agency’s   adverse

 3   credibility determination.       The IJ reasonably relied on an

 4   omission     in    Rahman’s   story   during   his   credible   fear

 5   interview.        Xiu Xia Lin, 534 F.3d at 167.         During the

 6   interview Rahman failed to mention being followed in November

 7   2015, despite being asked why he waited two years after his

 8   last attack to leave Bangladesh.            At the interview, he

 9   responded that he was not financially able to leave sooner

10   and was not able to leave because he was hiding from the Awami

11   League.    In contrast, he testified that he left Bangladesh

12   in December 2015 because an Awami League member followed him

13   home from work in November 2015.        The agency did not err in

14   relying on this omission because it creates an inconsistency

15   in Rahman’s story about why he left Bangladesh when he did.

16   See Lianping Li v. Lynch, 839 F.3d 144, 149–50 (2d Cir. 2016)

17   (upholding adverse credibility determination where “asylum

18   application did not simply omit incidents of persecution

19   . . . [but] [r]ather . . . described the same incidents of

20   persecution differently”).

21       The agency also reasonably relied on typographical errors


                                       4
 1   and canned statements in Rahman’s corroborating evidence.

 2   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

 3   (“Submission      of    inconsistent         statements     as    well     as     a

 4   fraudulent document in support of an asylum application can

 5   constitute     substantial        evidence          supporting    an     adverse

 6   credibility determination.”); Tun v. INS, 445 F.3d 554, 563

 7   (2d Cir. 2006) (“An applicant may be required to provide any

 8   reasonably     available        documentation          to   corroborate         the

 9   elements of her claim . . . and an IJ may rely on the failure

10   to do so in finding that the applicant has not met her burden

11   of    proof.”).        Rahman   submitted          English-language      medical

12   documents to corroborate his treatment following a beating

13   and injuries sustained in a bombing, but the letterhead on

14   those    documents      contained    spelling         errors     calling    into

15   question their reliability as official documents.                        The IJ

16   reasonably concluded that Rahman’s “lack of education or

17   knowledge of the contents of his documents does not explain

18   why    these   documents,       which       were    supposedly     created      by

19   English-speaking medical professionals, would contain these

20   spelling mistakes.”        See Majidi v. Gonzalez, 430 F.3d 77, 80

21   (2d Cir. 2005) (stating that the agency need not credit an


                                             5
 1   applicant’s explanations for inconsistent testimony unless “a

 2   reasonable       fact-finder       would       be   compelled     to    credit   his

 3   testimony.” (quotation marks omitted)).                         Letters from his

 4   mother, coworker, and wife contained similar statements with

 5   the same misspellings of words.                  Moreover, contradicting his

 6   testimony that the authors of the letters did not see his

 7   application, his own written statement contained a similar

 8   language with the same errors.                  The IJ reasonably concluded

 9   that the errors in these documents undermined their validity

10   and Rahman’s credibility overall.                     See Mei Chai Ye v. U.S.

11   Dep’t     of    Justice,     489   F.3d        517,    524–27    (2d    Cir.   2007)

12   (upholding adverse credibility determination based primarily

13   on   “striking        similarities             between     affidavits,”        which

14   indicated that the story was “canned”); Siewe v. Gonzales,

15   480 F.3d 160, 170 (2d Cir. 2007) (“[A] single false document

16   or a single instance of false testimony may (if attributable

17   to   the       petitioner)    infect       the        balance   of     the   alien’s

18   uncorroborated or unauthenticated evidence.”).

19        In    sum,     substantial       evidence           supports      the   adverse

20   credibility determination because Rahman’s omission from his

21   credible fear interview created inconsistency in his story


                                                6
 1   and   the   errors   in   his   documentary   evidence   called   into

 2   question the validity of that evidence and further undermined

 3   his credibility.      See Xiu Xia Lin, 534 F.3d at 166–67; Biao

 4   Yang, 496 F.3d at 273; Mei Chai Ye, 489 F.3d at 524.               The

 5   adverse credibility determination is dispositive of asylum,

 6   withholding of removal, and CAT relief because all three

 7   claims are based on the same factual predicate.          See Paul v.

 8   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

9          For the foregoing reasons, the petition for review is

10   DENIED.     All pending motions and applications are DENIED and

11   stays VACATED.

12                                    FOR THE COURT:
13                                    Catherine O’Hagan Wolfe,
14                                    Clerk of Court




                                        7